[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO OPEN JUDGMENT AND FOR REMITTITUR DATED DECEMBER 21, 1999
The defendants motion to reopen is granted and a remittitur of $78,064.69 is entered. This amount is arrived at as set out in Defendant's Memorandum of December 21, 1999, which calculations the court adopts:
Total Damages                      $546,086.71
    § 37-3a Prejudgment Interest   $179,382.39 § 52-152a Offer of Judgment Interest             $317,456.81 § 52-152a Attorney's Fees           350.00
The court considers that the judgment entered on September 24, 1999 was the substantive determination of the issues presented to the court by the parties and that the action of the court in reopening the judgment in response to motions filed by both CT Page 1586 parties was simply to correct it or modify the earlier judgment as to miscalculations or failure on the part of the court to include matters agreed to by the parties. Sec. 17-3 of the Connecticut Practice Book permits the court to make such corrections to the original judgment and accordingly the judgment of September 24, 1999 is corrected by a reduction in the amount of $78,064.69. The corrected judgment of September 24, 1999 is therefore $1,043,275.91.
George W. Ripley II Judge Trial Referee